*471OPINION OF THE COURT
Per Curiam.
We deal here with the petitioner’s effort to convince us to substitute our judgment concerning educational requirements for that of the Board of Examiners of the Board of Education of the City of New York, and, indeed, of the Chancellor as well. The Board of Education’s judgment was that the educational background of persons seeking licenses as school psychologists should include either an approved program for school psychologists or, in the alternative, other specified educational credentials which would also include a college-supervised internship in the field of clinical psychology. The petitioner’s qualifications were of the alternative variety but she had not undergone the required college-supervised internship because that type of program did not exist when she obtained her educational training. She therefore sought to substitute for the internship her one-and-a-half-year employment from 1961 to 1962 at the Danville State Hospital in Pennsylvania. In support of this substitution, she submitted a letter from the former Director of Psychology of that institution to the effect that her development there was gratifying. The Board of Examiners rejected her claim of eligibility and so did Special Term in the CPLR article 78 proceeding that followed.
If authoritative jurisprudence were somewhat different than what it is, it might be possible for us to require the Board of Examiners to accept the petitioner’s Danville service as an appropriate substitute for the required internship. If we did so, however, there could be little doubt that we would be substituting our judgment for that of the public officials charged with the duty of fixing educational qualifications. Such a substitution would be based on the theory that the petitioner’s job at Danville gave her the identical educational experience as six months of personal supervision of internship by a professional academic at a collegiate institution. Such a substitution of our judgment for that of the public officials in charge of our educational system is something the law does not permit however (see, Matter of Purdy v Kreisberg, 47 NY2d 354; Matter of Denise R. v Lavine, 39 NY2d 279). For good reason, no doubt, we are not supposed to interfere in the determinations of educational officials unless the determinations are irrational, arbitrary or capricious (see, Matter of Warder v Board of Regents, 53 NY2d 186, 194, cert denied 454 *472US 1125; Matter of Pell v Board of Educ., 34 NY2d 222). It is the Board of Education that establishes requirements and qualifications for its employees (Education Law § 2573 [10]; Matter of Klot v Wilson, 2 AD2d 938); the function of Judges is something else. Since our knowledge concerning the education of psychologists is quite limited and since we are constrained by precedents, we cannot say that the refusal of the Board of Examiners to accept the Danville experience as a substitute was irrational, arbitrary or capricious. Therefore, we are not in a position to rule that a particular substitute for the internship provides what the internship would have provided.
Accordingly, we affirm the judgment of Special Term dismissing the proceeding.